UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) Room 801, Austin Tower, 22-26 Austin Avenue, T.S.T, Kowloon, Hong Kong (Address of principal executive offices)(Zip Code) (852) 2723 9628 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:51,644,399 shares of Common Stock, $0.01 par value, as of November 15, 2010 TITANIUM GROUP LIMITED AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months ended September 30, 2010 and 2009 (Unaudited) 4 - 5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 - 10 2 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) September 30, 2010 December 31, 2009 US$ (Unaudited) HK$ (Unaudited) HK$ (Audited) ASSETS Current assets: Cash and cash equivalents $ $ $ Restricted cash - - Accounts receivable, net Deposits and other receivables TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ $ Deferred revenue Amount due to a stockholder - Amount due to a related party - Amount due to a director Convertible debenture - Total current liabilities Long-term liabilities: Convertible debenture - - Warrants liability - - Total long-term liabilities - - Total liabilities Stockholders’ deficit: Titanium Group Limited stockholders’ deficit: Common stock, US$0.01 (HK$0.078) par value, 100,000,000 shares authorized, 51,644,399 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive (loss) income ) ) Accumulated deficit ) ) ) Total Titanium Group Limited stockholders’ deficit ) ) ) Total deficit ) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ $ See accompanying notes to condensed consolidated financial statements. 3 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, US$ HK$ HK$ US$ HK$ HK$ REVENUE, NET Projects Products $
